UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6714


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LIONEL SISK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00052-MR-14; 1:05-cv-00312-MR)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lionel Sisk, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert     Lionel       Sisk    seeks       to     appeal           the     district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive     28    U.S.C.A.    § 2255          (West    Supp.          2011)    motion,        and

dismissing it on that basis.                The order is not appealable unless

a   circuit      justice        or     judge        issues           a     certificate           of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner      satisfies      this         standard        by         demonstrating              that

reasonable     jurists      would         find     that        the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on   procedural            grounds,        the       prisoner            must

demonstrate     both    that     the      dispositive          procedural              ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

             In his informal brief, Sisk has failed to address the

district court’s reasons for dismissing his motion.                                    Therefore,

Sisk   has    forfeited     appellate        review       of    the       district        court’s

rulings.       See    4th   Cir.     R.     34(b).        Accordingly,             we     deny    a

certificate of appealability and dismiss the appeal.

                                             2
            Additionally, we construe Sisk’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).              In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:          (1)      newly       discovered        evidence,           not     previously

discoverable         by   due     diligence,      that     would       be    sufficient       to

establish       by     clear      and   convincing        evidence          that,     but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of   the    offense;      or     (2)     a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h).           Sisk’s     claim      does   not     satisfy      either        of     these

criteria.       Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately     presented          in    the     materials

before    the    court      and      argument     would    not     aid       the    decisional

process.



                                                                                     DISMISSED




                                              3